BARNARD, P. J.
By chapter 179 of the Laws of 1856 the legislature created an office of school commissioner for the several counties of the state.. The boards of supervisors were directed to elect one for each assembly district where a county had more than one assembly district, and, in counties having only one assembly district, the board of supervisors were authorized to divide the district whenever the school districts exceeded 140 in number. Queens county then had one assembly district, and there was no division of the district. The legislature, by this act of 1856, provided that at the annual election of 1857 there should be elected on a separate ballot “in the several assembly districts” one school commissioner. In 1857, by chapter 337, Queens county was given two assemblymen,' and the supervisors were directed to “divide these respective counties into assembly districts,” which was done. A school commissioner was elected for each district in 1857, and every three years thereafter, until the present time. In 1864 (chapter 555, Laws 1864) the legislature adopted the districts as recognized by the election of 1863, and declared in the second section that these districts for the election of school commissioners should continue to be held and regarded as school commissioners’ districts, except “as the same shall be altered” by the legislature. By chapter 397, Laws 1892, Queens county was given three members of assembly, and the supervisors, by direction of the legislature, divided the county in the assembly districts: and the question presented is whether the school com*291missioners’ districts are changed without a legislative declaration specifically to that effect, other than is involved in the change of the assembly districts. We think that the change of the assembly districts was a change of the school commissioners’ district. There is no power by which a school commissioner can be elected except by assembly districts under the laws of 1856 and 1864. When the legislature changes the assembly districts, of necessity the school commissioners’ district is changed; otherwise, there can be no legal election of school commissioners in the several assembly districts. One part of the old assembly district is not included in the new, and there is no provision for an election for a school commissioners’ district made up in part by territory lying in two separate assembly districts. The law of 1856 stands, and the discrepancy between its requirements and the Laws of 1892 reapportioning Queens county into three assembly districts cannot stand together, on the view taken by those who claim to elect two school commissioners in Queens county not in the assembly districts under the existing election laws, but under districts which are other and different from the assembly districts. The law gives a school commissioner to the assembly district, not as it was in 1857, but as such assembly district may be made in the future. The judgment of the court on the submitted case is that the county of Queens school districts are the same as the assembly districts, and there must be a commissioner elected at the coming election, one for each assembly district, excluding Long Island City, which forms a separate assembly district and has its own school law. All concur.